DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-4 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/895655, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 08/20/2020 and 03/15/2021 are being considered by the examiner.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be amended to recite hypofucosylated and nonfucosylated since these are key structural features of the claimed antibody.


The use of the term RNEASY (Pg. 49), CELLGRO (49), and NUCLEOFECTOR (51), which is a trade name or a mark used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: On page 25 there are three squares present which seem to represent missing information.  This information should be provided and support therefor in the original disclosure explained.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claims above recite a human IgG1 antibody.  Page 13 of the specification makes clear with the definition of antibody that this includes a polyclonal antibody.  When the claims are read with respect to the polyclonal embodiment, multiple structural interpretations are present.  First, the heavy chain CDRs or VH region can be paired with the light chain CDRs or VL region recited on the same antibody molecule.  However, since a polyclonal antibody has multiple antibody molecule species, a second interpretation is present.  In this interpretation, the heavy chain CDRs or VH region recited are on a separate antibody molecule than the light chain CDRs or VL region.  In this interpretation, the sequences recited on either chain do not form an antigen-binding pair.  Thus, the current claim language causes multiple structural interpretations with very different scopes.  The presence of multiple interpretations renders the claims indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
It is recommended that the claims be amended to recite a monoclonal human IgG1 antibody.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody molecule comprising the six CDRs of claim 1, does not reasonably provide enablement for an antibody molecule comprising only three of those six CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to a human IgG1 antibody that binds specifically to human CTLA4 comprising a VH region comprising SEQ ID Nos. 1-3 and a VL region comprising SEQ ID Nos. 4-6 wherein the antibody is hypofucosylated or nonfucosylated.  The antibody, as mentioned above, can be a polyclonal antibody (Pg. 13) and include any antigen binding portion of an antibody (Pg. 12), which includes a single VH or VL region or Fd fragment.
The nature of the invention is an anti-CTLA4 antibody with enhanced ADCC.
The level of skill of one skilled in this art is high.

The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of most mammalian antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, on IDS, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen 
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of a human antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the human antibodies with only three recited CDRs in the polyclonal antibody as broadly as is claimed.   
In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by applicant’s claims is undue experimentation.  Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff, and Bendig, the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to make and use anti-CTLA4 polyclonal antibodies as broadly as currently claimed, with fewer than all six recited CDRs in each molecule therein, with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
It is recommended that Applicant amend the claims to recite monoclonal.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims above, as discussed in the indefiniteness rejection, read in one embodiment on antibody molecules defined structurally by three recited CDRs or a single variable region (VH or VL).  Thus, the claims read in this embodiment on genera of antibody molecules defined by the epitope they bind CTLA4 and partial CDR set structure 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
The structure of antibodies that correlates with antigen binding function, such as binding to CTLA4, is the full CDR set.  Only one CDR set, that of ipilimumab, is taught to represent the genera of antibodies defined by partial structures above.  
To satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here where  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Thus, the claims must fail the written description requirement since only one species ipilimumab is disclosed to represent the genera of instant claims and, as discussed above in the enablement rejection, it is unpredictable that encompassed antibodies with a mutated CDR set or lacking all six CDRs will function.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set would vary between each species of the genera encompassed, there is no correlation between structure and function within the genera.
AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a single species of antibody is taught to bind the epitope recited in the instant claims and comprise the CDR sequences and variable region sequences recited, all claims drawn to the current antibody genera fail the written description requirement.  A representative number of species has not been taught to describe these genera.  
In fact, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus of the instant claims or genera discussed above, barring evidence to the contrary.  This is because the entire genus must be sufficiently represented.  Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, while applicant has described one species within each of the genera recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure. The described species therefore cannot be considered representative of the encompassed genera of antibodies recited in the claims.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any antibody genus, the entire genus cannot be sufficiently represented by any amount of species.  The technology is too unpredictable to predict all structures covered by said genus.  Thus, the claims are rejected here.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Therefore, it is recommended that the instant claims be amended to recite all parental CDRs of the species disclosed since it is these structures together that are required to bind the recited antigen and the claims be amended to recite monoclonal as antibody type.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Korman (Cancer Research, Vol. 77, No. 13, Supplemental 1, Abstract SY09-01, published 07/2017, on IDS).
Page 37 of the instant specification makes clear that ipilimumab has the six CDRs and VH/VL regions of the instant claims and is also a human IgG1 antibody.  Korman teaches nonfucosylated ipilimumab (Pg. 2, Paragraph, first).  Thus, Korman clearly anticipates the claims above and they are rejected here.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Loffredo (WO2018/160536, priority to 02/28/2017, on IDS).
Loffredo teaches an anti-CTLA4 antibody with enhanced ADCC that is ipilimumab with reduced fucosylation which can be hypofucosylated ipilimumab or nonfucosylated ipilimumab (Pg. 2, Paragraph, penultimate).  Page 37 of the instant specification makes clear that ipilimumab has the six CDRs and VH/VL regions of the instant claims and is .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), in view of Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS).

In support of the teachings of Yang, Phan teaches MDX-010 (ipilimumab) led to anti-cancer responses (cancer regression) in 21% of metastatic melanoma patients tested (Abstract).  
O'Mahony teaches that inhibition of CTLA-4 with monoclonal antibodies potentiates T-cell responses by facilitating T-cell activation or prolonging T-cell activity (Pg. 958, Column 2, Paragraph, first). They teach that ipilimumab supported tumor regression in two patients with lymphoma (Abstract).  Importantly, ipilimumab caused a depression of Treg cell number (Abstract).  O'Mahony concludes that Treg cell expansion following therapy may abrogate the anti-tumor effects of ipilimumab and that methods to reduce T regulatory populations may further augment its efficacy (Pg. 964, Column 2).  Maintaining the reduction in Tregs may improve the antitumor activity (Pg. 963, Column 2, Paragraph, first).  Also, Treg cell depletion can be carried out via ADCC from the antibody (Pg. 963, Column 1, Paragraph, second).  O'Mahony indicates that this depletion by ADCC appears to be the predominant mechanism by which ipilimumab functions since 
Therefore, before the filing of the instant application, ipilimumab was known to be effectively used in humans to treat various cancers.  Furthermore, it has been found to function at least in part through depletion of Treg cells via ADCC.  One of ordinary skill in this art is constantly seeking improved therapeutic molecules which includes those with enhanced properties that support their mechanisms of action.   Said another way, it is obvious to one of ordinary skill in this art to enhance the ADCC activity of ipilimumab (a human IgG1 antibody) since this function supports anti-tumor effects of the antibody.  
Coyle teaches an engineered Fc region with a reduced level of fucose compared to a native antibody which results in an increased affinity for FcgammaRIIIA protein (0074).  This leads to an increase in ADCC activity of the modified antibody (0035-0037 and 00286).  A hypofucosylated antibody has been demonstrated to increase the ADCC ability of antibodies (00286). Methods of making such a modified antibody are taught (00286).  In one embodiment, they teach an antibody with an engineered Fc region with an engineered glycoform, wherein said engineered Fc region mediates enhanced ADCC (00205).  The engineered Fc region comprises sugar chains linked to N297 in which fucose is not bound to the N-acetylglucosamine in the reducing end (00205 and 00560).  Therefore, they teach an engineered Fc region that lacks any fucose on the glycan at N297 (said glycan known to have only one fucose residue) which would be understood by one of ordinary skill in this art to meet the limitation of nonfucosylated. This is also evidenced by the method of making such an exemplary antibody afucosylated (nonfucosylated) which utilizes CHO cells that lack any fucosyltransferase (00626).  Said 
Taken all together, it would have been obvious to one of ordinary skill in this art to modify ipilimumab to be hypofucosylated or nonfucosylated via the methods of Coyle for the advantage of improving its capacity to induce ADCC, one mechanism of its anti-cancer action.  One of ordinary skill in this art would enjoy a high probability of success in producing the improved nonfucosylated ipilimumab in view of the success of Coyle with other antibodies.  Furthermore, since the art already recognized ipilimumab as functional in the treatment of various cancers in human patients, then one of ordinary skill in this art would find it obvious to use an improved variant of ipilimumab for the same purposes/treatments.  Since, as taught by O'Mahony, ADCC/Treg depletion contributes to the anti-cancer effects of ipilimumab, it would be obvious to one of skill in this art that an ipilimumab variant with enhanced ADCC capacity would better treat cancer patients, owed to increased efficacy.  This increased efficacy would also allow for lower effective doses, reducing unwanted side effects.  All these advantages are obvious and desirable to one of ordinary skill in this art.  Thus, the combined teachings above clearly render obvious nonfucosylated ipilimumab. Page 37 of the instant specification makes clear that ipilimumab has the six CDRs and VH/VL regions of the instant claims and is also a human IgG1 antibody.  Thus, the combined teachings above render obvious the claims above and they are rejected here.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 6984720 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 
The combined teachings of Yang, Phan, O’Mahony, and Coyle render obvious hypofucosylated and nonfucosylated ipilimumab as discussed supra.  All discussions over and reasons for their obviousness above are incorporated here.  Thus the combined teachings of the art already render all the instant claims obvious and the addition of the patented claim only further supports such obviousness.
Patented claim 2 is drawn to an anti-CTLA4 antibody comprising a heavy chain variable region having SEQ ID NO. 17 (identical to instant SEQ ID NO. 7) and a light chain variable region having SEQ ID NO. 7 (identical to instant SEQ ID NO. 8).  Thus, the .

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 7605238 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 
The combined teachings of Yang, Phan, O’Mahony, and Coyle render obvious hypofucosylated and nonfucosylated ipilimumab as discussed supra.  All discussions over and reasons for their obviousness above are incorporated here.  Thus the combined teachings of the art already render all the instant claims obvious and the addition of the patented claim only further supports such obviousness.
Patented claim 12 is drawn to an isolated human IgG1 antibody that binds human CTLA4 comprising SEQ ID NO. 17 and SEQ ID NO. 7 (instant SEQ ID Nos. 7 and 8 respectively).  Thus, the patented claim is drawn to an antibody comprising the variable regions of ipilimumab.  The prior art above provides ipilimumab which is a human IgG1 .

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8119129 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 
The combined teachings of Yang, Phan, O’Mahony, and Coyle render obvious hypofucosylated and nonfucosylated ipilimumab as discussed supra.  All discussions over and reasons for their obviousness above are incorporated here.  Thus the combined teachings of the art already render all the instant claims obvious and the addition of the patented claims only further supports such obviousness.
Patented claim 1 is drawn to a method of treating cancer consisting of administration of an anti-CTLA4 antibody with a chemotherapeutic agent as stated.  Patented claim 2 is dependent on claim 1 and states that the anti-CTLA4 antibody is ipilimumab.  Thus, the patented claims are drawn to use of ipilimumab and so recite a genus of antibodies that encompasses the instant claims.  The antibody genus of the patented claims combined with the art above renders obvious the species of 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Michael Allen/Primary Examiner, Art Unit 1642